Case 2:16-cv-09080-AB-JPR Document 117 Filed 09/21/20 Page 1 of 2 Page ID #:1784



1
                                                                              JS-6
2
3
4
5
6
7
8
9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12
13                                           Case No. CV 16-09080-AB (JPRx)
     CHROME HEARTS LLC, a
14   Delaware Limited Liability
     Company,
15                                           ORDER DISMISSING CIVIL ACTION
16                   Plaintiff,

17   v.
18   OLD SCHOOL FAIRFAX, INC., a
     California Corporation;
19   ALEXANDER ARASH
     ESHAGHIAN, an individual;
20   FARHAD ESHAGHIAN, an
     individual; and DOES 1-10,
21   inclusive,
22                   Defendants.
23
24         THE COURT having been advised by counsel that the above-entitled action has
25   been settled;
26         IT IS THEREFORE ORDERED that this action is hereby dismissed without
27   costs and without prejudice to the right, upon good cause shown within 30 days, to re-
28   open the action if settlement is not consummated.

                                              1.
Case 2:16-cv-09080-AB-JPR Document 117 Filed 09/21/20 Page 2 of 2 Page ID #:1785



1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
5
6    Dated: September 21, 2020        _______________________________________
                                      ANDRÉ BIROTTE JR.
7                                     UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
